                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                         STATESBORO DIVISION

JAMES Q. BUTLER,                 )
                                 )
        Plaintiff,               )
                                 )
v.                               )          CV619-081
                                 )
SELENE FINANCE LP,               )
                                 )
        Defendant.               )

                                ORDER

        This case was removed on September 12, 2019. Doc. 1. Defendant

subsequently filed a Motion to Dismiss, doc. 5, and a Motion to Stay

Pretrial Deadlines, doc. 6.   However, plaintiff’s counsel has failed to

appear either in opposition to these motions or to further prosecute this

case.     Accordingly, the parties are DIRECTED to SHOW CAUSE

within fourteen days from the date of this Order why this case should not

be dismissed for lack of prosecution. See S.D. Ga. L. R. 41.1 (“[T]he

assigned Judge may, after notice to counsel of record, sua sponte, or on

motion of any party, dismiss any action for want of prosecution, with or

without prejudice.”). To that end, defendant is DIRECTED to certify to

this Court that it has served—independent of this Court’s CM/ECF

system—plaintiff’s state court counsel with a copy of the 1) Notice of
Removal and all accompanying documentation, 2) defendant’s Motion to

Dismiss the Complaint, 3) defendant’s Motion to Stay Pretrial Deadlines

and Discovery, and 4) defendant’s certificate of counsel.   The Clerk of

Court is further DIRECTED to send a copy of this order via U.S. Mail to

counsel for plaintiff’s listed address at P.O. Box 10006, Savannah, Ga.

31412 and via email to rhm@middletonfirm.com.

     SO ORDERED, this WKday of October, 2019.



                                 ______________________________
                                 ____
                                    ___________________________
                                 CHRIS    HER L. RAY
                                  HRISTOPHER
                                     STO
                                       T PH
                                 UNITED STATES MAGISTRATE JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA




                                   2
